DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/05/2020 has been considered by the examiner.

Allowable Subject Matter
2. 	Claims 1–10 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g. Weese et al., Patent Publication No. 2022/0019860 A1; Takahashi et al., U.S. Patent Publication No. 2021/0272288 A1; and, Fukuda et al., U.S. Patent Publication No. 2020/0327380 A1) teach outputting a corrected annotation/label data or file and/or further teach using the corrected annotation/label to retrain the model (see Weese for retraining); but none of the prior arts teach “training a plurality of models according to the first label file to generate a plurality of trained models; testing the plurality of trained models by using at least one test set; and replacing the first model with a first trained model when the predicting accuracy of the first trained model in the plurality of trained models is higher than the predicting accuracy of the first model” as recited in the claims 1 and 10 . Therefore claims 1 and 10 are allowed. All other claims depending on claims 1 and 10 are allowable at least by dependency on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 20, 2022